                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

N.A. Timmerman, Inc.,

                     Plaintiff,

v.                                                               Case No. 19-cv-1311-JWL

OKC West Livestock Market, LLC,

                     Defendant.


                                  MEMORANDUM & ORDER

       Plaintiff N.A. Timmerman, Inc. filed suit in state court for breach of warranties in

connection with cattle purchases made at a cattle auction conducted by defendant OKC West

Livestock Market, LLC in Oklahoma. Defendant filed a motion to dismiss the case for lack of

personal jurisdiction, the parties engaged in limited discovery with respect to jurisdictional issues,

and the motion was set for a hearing in January 2020. While the motion was pending, defendant

removed the case to this court based on diversity of citizenship. Upon removal, the court

confirmed that jurisdictional discovery was complete and permitted supplemental briefing on the

motion to dismiss.

       Plaintiff then filed an unopposed motion for leave to file its supplemental response and the

exhibits thereto under seal. Consistent with its usual practice and to expedite the processing of

the underlying motion, the court summarily granted the motion for leave to file under seal but

noted that it would revisit that issue after a ruling on the merits of the motion to dismiss. The

court has now granted the motion to dismiss but still must resolve whether the court should unseal

the records previously sealed.
       Courts, including the Tenth Circuit, have long recognized a common-law right of access to

judicial records. Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir.2007) (citations omitted). The

right of access to judicial records is not absolute and the presumption of access “can be rebutted

if countervailing interests heavily outweigh the public interests in access.” Id. The party seeking

to overcome the presumption bears the burden of showing some significant interest that outweighs

the presumption. Id.

       The rationale underlying the public’s right to access is to allow the public an opportunity

to assess the correctness of the judge’s decision. See Flynt v. Lombardi, 885 F.3d 508, 511 (8th

Cir. 2018) (rationales for public access to judicial records are the public’s confidence in, and the

accountability of, the judiciary); Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 123 (2d

Cir. 2006). In light of this rationale, the court declines to unseal Exhibits 2, 3 and 4 supporting

the supplemental response. The court did not rely on these exhibits in granting the motion to

dismiss. Rather, the court assumed that the facts set forth by plaintiff (and supported by the

exhibits) were true—and those facts are plainly set forth in the court’s memorandum and order—

in assessing whether the court could exercise jurisdiction over defendant. Accordingly, the need

for public access to these particular exhibits is outweighed by the confidential nature of many of

the details contained in those exhibits, including the names and addresses of cattle buyers not

involved in this lawsuit and the addresses of various witnesses.

       The court will, however, direct the Clerk of the Court to unseal the supplemental response

itself as well as Exhibit 1 to the response, which consists of excerpts of the deposition of Bill

Barnhart, defendant’s 30(b)(6) witness. The court did rely on the response and Mr. Barnhart’s

deposition in rendering its decision in this case. The only articulated basis for keeping these

                                                 2
records under seal is the fact that the response discusses materials that have been deemed

“Confidential Information” under the parties’ protective order and that deposition testimony has

been designated as “Confidential Information” under that order. The court discerns nothing in the

response itself or in the deposition testimony of Bill Barnhart that sufficiently outweighs the

public’s right to access and to assess the correctness of the court’s decision to dismiss this case.

Those documents will be unsealed, but the court will give the parties the opportunity to notify the

court if they believe that any portion of Mr. Barnhart’s deposition should be redacted prior to

unsealing that document.



       IT IS THEREFORE ORDERED BY THE COURT THAT the parties should notify the

court no later than 5:00pm on Wednesday, January 29, 2020 if they believe that any portion of

Mr. Barnhart’s deposition attached as Exhibit 1 to plaintiff’s supplemental response should be

redacted prior to unsealing that document. If the parties do not contact the court by that time, the

court will then direct the Clerk of the Court to unseal plaintiff’s supplemental response to the

motion to dismiss and Exhibit 1 to the supplemental response.



       IT IS SO ORDERED.



       Dated this 27th day of January, 2020, at Kansas City, Kansas.



                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge

                                                 3
4
